DETAILED ACTION
This action is in response to the RCE and Amendment dated 02 August 2022.  Claims 1, 6, 12 and 19 are amended.  No claims have been added or cancelled.  Claims 1, 6, 9-16, 19 and 20 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 6, 9-16, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Park et al. (US 2014/0111451 A1), Rostom (US 2007/0094597 A1), Holbrook et al. (US 2007/0226640 A1), Carteri et al. (US 2017/0115794 A1), Brisebois (US 2015/0089386 A1) and Feng et al. (US 2016/0018960 A1).

Park teaches a user applying a particular touch input to set a left handed or right handed grip state which then relocates the icons to the appropriate side of the screen with offsets away from the edges of the screen to the icons.

Rostom teaches a circular arrangement of icons in the center of the screen which becomes repositioned as a semi-circle having a larger diameter along the edge of the screen.

Holbrook teaches using an API to create the elements on the user interface.

Carteri teaches using an API to handle touch events applied to elements on the user interface.

Brisebois teaches defining the area of the screen in which the user cannot access with their thumb.

Feng teaches displaying a prompt with buttons that allow the user to switch to a particular handedness mode.

The prior art does not teach, suggest, or render obvious, alone or in combination, at least: rendering components of a User Interface (UI) around a perimeter of an original circle, the original circle is rendered around a center of a touchscreen display with a diameter, wherein rendering further includes generating the original circle by processing an Application Programming Interface (API) against existing components of an existing UI and rendering the existing components of the existing UI as the components around the perimeter of the original circle; identifying a touch action from the touchscreen display originating from the center and moved from the center in a direction towards one side and away from the center; re-rendering the components of the UI around a second perimeter of a semicircle oriented to the one side and configuring the touchscreen display in a single hand mode of operation based on the touch action directed toward the one side, wherein rendering further includes maintaining offsets from a right edge, a left edge, a top edge, a bottom edge, and the center of the touchscreen display as an offset area wherein the components of the UI are not rendered within the offset area, wherein a thumb of a user of the touchscreen display is unable to reach or access the offset area when operating the touchscreen display, wherein the thumb of the user of the touchscreen display accesses the components of the UI with just the thumb along the one side from the second perimeter of the semicircle, and wherein the diameter of the original circle is increased as the components are redistributed around the second perimeter of the semicircle; providing user selections of the components back to the existing UI as selected ones of the existing components using the API for processing of the selected ones of the existing components by the existing UI; and changing to a different single hand mode of operation and re-rendering the components of the UI beginning at a second side that is opposite the one side and extended towards the center when a reserved touch-based option is activated by the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174